
	

114 HR 1061 IH: Farm to School Act of 2015
U.S. House of Representatives
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1061
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2015
			Mr. Fortenberry (for himself and Ms. Fudge) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To reauthorize the farm to school program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Farm to School Act of 2015. 2.Access to Local Foods: Farm to School ProgramSection 18(g) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769(g)) is amended—
 (1)in paragraph (1)— (A)by striking the paragraph designation and heading and all that follows through In this subsection, the and inserting the following:
					
 (1)DefinitionsIn this subsection: (A)Agricultural producerThe term agricultural producer means a farmer, rancher, or fisher (including of farm-raised fish).
 (B)Eligible schoolThe; and (B)in subparagraph (B) (as so redesignated), by inserting , including the summer food service program for children under section 13 and the early care and afterschool portions of the child and adult care food program under section 17, after under this Act;
 (2)in paragraph (2), by striking and nonprofit entities through grants and technical assistance and inserting land-grant colleges and universities, and nonprofit entities through grants, technical assistance, and research;
 (3)in paragraph (3)— (A)in subparagraph (A)—
 (i)in clause (i), by inserting and technical assistance after training; (ii)by redesignating clauses (vi) and (vii) as clauses (vii) and (viii), respectively; and
 (iii)by inserting after clause (v) the following:  (vi)implementing agricultural literacy and nutrition education;; and
 (B)by striking subparagraph (C) and inserting the following:  (C)Improved procurement and distribution (i)In generalIn awarding grants under this subsection, the Secretary shall seek to improve local food procurement and distribution options for agricultural producers and eligible schools.
 (ii)Aggregation, processing, transportation, and distributionIn advancing local food procurement options and other farm to school objectives, the Secretary may provide funding for projects that include innovative approaches to aggregation, processing, transportation, and distribution.
							(D)Awards
 (i)Maximum amountThe total amount provided to a grant recipient under this subsection shall not exceed $200,000. (ii)TermThe term of an award shall not exceed 3 years.
 (iii)Purpose and scopeIn making awards under this subsection, the Secretary shall seek to make awards of diverse amounts and duration in order to best match the award to the purpose and scope of the project to be funded.
 (E)LimitationThe Secretary may not award a grant under this subsection if the grant funds would be used solely for the purpose of carrying out a conference.;
 (4)in paragraph (5)— (A)by redesignating subparagraphs (A) through (G) as clauses (i) through (vii), respectively, and indenting the clauses appropriately;
 (B)in clause (ii) (as so redesignated), by striking lunches and inserting meals; (C)in the matter preceding clause (i) (as so redesignated), by striking To the maximum extent practicable and inserting the following:
					
 (A)In generalTo the maximum extent practicable;  (D)in clause (vi) (as so redesignated), by striking and at the end;
 (E)by redesignating clause (vii) (as so redesignated) as clause (viii); (F)by inserting after clause (vi) (as so redesignated) the following:
					
 (vii)expand the selection of local commodities for eligible schools; and; and (G)by adding at the end the following:
					
 (B)Tribal community projectsIn the case of projects serving tribal communities, the Secretary shall, to the maximum extent practicable, give highest priority to projects that best use products from tribal agricultural producers, as determined by the Secretary.;
 (5)in paragraph (7)— (A)by redesignating subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and indenting appropriately;
 (B)by striking the paragraph designation and heading and all that follows through nonprofit entities— and inserting the following:  (7)Technical assistance and research (A)In generalThe Secretary shall provide technical assistance, research, and information to assist eligible schools, State and local agencies, Indian tribal organizations, agricultural producers or agricultural producer groups, and nonprofit entities—;
 (C)in subparagraph (A) (as so designated)— (i)in clause (ii) (as so redesignated), by striking and at the end;
 (ii)in clause (iii) (as so redesignated), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
						
 (iv)to increase awareness of, and participation in, farm to school programs among agricultural and aquaculture producers or agricultural producer groups, including beginning, veteran, and socially disadvantaged farmers and ranchers.; and
 (D)by adding at the end the following:  (B)Review (i)In generalNot later than 1 year after the date of enactment of the Farm to School Act of 2015 and every 3 years thereafter, the Secretary shall review and submit to the Committee on Agriculture and the Committee on Education and the Workforce of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes the progress that has been made in identifying and eliminating regulatory and other barriers related to developing farm to school programs.
 (ii)RequirementsIn preparing the report, the Secretary shall examine— (I)the direct and indirect regulatory compliance costs affecting the production and marketing of locally or regionally produced agricultural food products to school food programs; and
 (II)barriers to local and regional market access for small-scale production.; (6)in paragraph (8)—
 (A)in subparagraph (A), by striking $5,000,000 and inserting $15,000,000; and (B)by adding at the end the following:
					
 (C)AdministrationOf the funds provided to the Secretary under subparagraph (A), not more than 5 percent may be used to pay administrative costs incurred by the Secretary in carrying out this subsection.; and
 (7)in paragraph (9), by striking 2011 through 2015 and inserting 2016 through 2021.  